Name: Commission Regulation (EC) No 194/98 of 26 January 1998 amending Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: agricultural structures and production;  food technology;  agricultural policy
 Date Published: nan

 Avis juridique important|31998R0194Commission Regulation (EC) No 194/98 of 26 January 1998 amending Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 Official Journal L 020 , 27/01/1998 P. 0019 - 0019COMMISSION REGULATION (EC) No 194/98 of 26 January 1998 amending Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 2087/97 (2), and in particular Article 36(6) thereof,Whereas Commission Regulation (EEC) No 3105/88 (3), as last amended by Regulation (EC) No 2365/95 (4), introduced the detailed rules for the application of compulsory distillation as provided for in Article 36 of Regulation (EEC) No 822/87; whereas that distillation applies to wines exceeding the quantities normally produced; whereas Article 8 of Regulation (EEC) No 3105/88 lays down the rules for establishing the quantities normally produced; whereas in certain wine-producing regions, and in particular in those where the wines are also intended for the production of wine spirits, a situation of increased imbalance has arisen because the total production of wine has remained stable while traditional uses have decreased; whereas, in order to encourage wine-producers to stabilise their production, the determination of the quantity normally produced should also take account of efforts to stabilise production by abandoning land; whereas, therefore, Article 8 of that Regulation should be adjusted accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 The following subparagraph is added to Article 8(3) of Regulation (EEC) No 3105/88:'With effect from the 1998/99 wine year, notwithstanding the previous subparagraph, and with regard to wine produced from grapes classified for the same administrative unit as both wine-grape varieties and varieties intended for the production of wine spirits, Member States shall be authorised, where the producer has received with effect from the 1997/98 wine year the permanent abandonment premium referred to in Council Regulation (EEC) No 1442/88 (*) for part of the wine-growing area of the holding, to maintain the quantity normally produced at the level attained prior to grubbing-up for the five wine years following that of the grubbing-up.(*) OJ L 132, 28. 5. 1998, p. 3.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 292, 25. 10. 1997, p. 1.(3) OJ L 277, 8. 10. 1988, p. 21.(4) OJ L 241, 10. 10. 1995, p. 17.